STATE OF MICHIGAN

                            COURT OF APPEALS



HALF PIPE, LLC,                                              UNPUBLISHED
                                                             April 25, 2017
              Petitioner-Appellant,

v                                                            No. 329197
                                                             Michigan Tax Tribunal
TOWNSHIP OF LIVINGSTON,                                      LC No. 14-001723-TT

              Respondent-Appellee.


Before: RONAYNE KRAUSE, P.J., and O’CONNELL and METER, JJ.

O’CONNELL, J., (concurring).

       I concur in the result only.

                                                    /s/ Peter D. O’Connell




                                         -1-